J-A17022-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JACQUELINE CORNETTE,                             IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

DAVID H. GRACE,

                            Appellant                 No. 2193 EDA 2014


                   Appeal from the Order Entered May 9, 2014
                In the Court of Common Pleas of Chester County
                  Domestic Relations at No(s): 2007-04282-DI


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and OTT, J.

MEMORANDUM BY BENDER, P.J.E.:                       FILED AUGUST 18, 2015

       David H. Grace (Husband) timely appeals pro se from the order

entered on May 9, 2014, that found him in contempt of his and Jacqueline

Cornette’s (Wife) property settlement agreement (PSA) relating to college

education savings.1 We affirm.

       This matter arose as a result of Wife’s filing of a petition for contempt

of the PSA. Following a hearing held on March 10, 2014, the court issued

the May 9, 2014 order, which indicated that Husband was delinquent in

making the college fund payments in the amount of $7,000.            The court

directed Husband to make the $7,000 payment within the ensuing six month

____________________________________________


1
  Specifically, paragraph 12 of the PSA requires Husband to make monthly
payments into college education 529 fund accounts set up for the parties’
two children.
J-A17022-15



period.   It also required the resumption of the $50 monthly payment into

each child’s account. No interest was assessed on the delinquent payments.

     Husband filed the instant appeal and raises the following issue in his

brief: “Whether the lower court erred by ordering [Husband] to pay sums of

money that he proved unequivocally to the court that he was unable to pay.”

Husband’s brief at 2 (unnecessary capitalization omitted).

     In its memorandum opinion filed pursuant to Pa.R.A.P. 1925(a), the

court stated:

            Appellant, David H. Grace, pro se, filed a Notice of Appeal
     of this Court's May 9, 2014 Order on June 9, 2014. This Court
     entered an Order for Concise Statement of Errors Complained of
     on Appeal on July 11, 2014, in which Appellant, David H. Grace,
     was given twenty-one (21) days to respond with a Concise
     Statement of Errors Complained of on Appeal, in accordance with
     Pa.R.A.P. 1925(b)(1).      Appellant failed to file his Concise
     Statement of Errors as of August 7, 2014, six days beyond the
     given deadline.     This Court issued an Order for Concise
     Statement of Errors Complained of on Appeal - 2nd NOTICE on
     August 7, 2014, giving Appellant an additional twenty-one (21)
     days to respond. As of October 13, 2014, Appellant has not
     responded to this second notice to file a Concise Statement, nor
     has he requested an extension of time in which to file his
     Statement.

Trial Court Opinion, 10/20/14, at 1. Thus, based upon Husband’s failure to

file a Rule 1925(b) statement, the trial court concluded that Husband had

waived all issues, citing Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included in

the Statement and/or not raised in accordance with the provisions of this

paragraph (b)(4) are waived.”). As a result, the trial court suggests that we

dismiss Husband’s appeal.



                                    -2-
J-A17022-15



     The record supports the trial court’s rendition of its issuance of the

orders requiring Husband to submit a Rule 1925(b) statement and

Husband’s failure to respond.

     Whenever a trial court orders an appellant to file a concise
     statement of matters complained of on appeal pursuant to Rule
     1925(b), the appellant must comply in a timely manner.
     Commonwealth v. Castillo, 585 Pa. 395, 403, 888 A.2d 775,
     780 (2005); see also Lineberger v. Wyeth, 894 A.2d 141, 148
     n.4 (Pa. Super. 2006) (noting that principles surrounding
     application of Rule 1925(b) enunciated in criminal cases apply
     equally to civil cases). Failure to comply with a Rule 1925(b)
     order will result in waiver of all issues raised on appeal.
     Castillo, supra at 403, 888 A.2d at 780; Lineberger, supra at
     148. Furthermore, any issue not raised in an appellant's Rule
     1925(b) statement will be deemed waived for purposes of
     appellate review. Lineberger, supra at 148.

Hess v. Fox Rothschild, LLP, 925 A.2d 798, 803 (Pa. Super. 2007); see

also Greater Erie Indus. Dev. Corp., v. Presque Isle Downs, Inc., 88
A.3d 222, 225 (Pa. Super. 2014) (en banc).

     Due to Husband’s failure to submit a Rule 1925(b) statement, we are

constrained to conclude that the issue he wished to raise has been waived.

Thus, the trial court’s May 9, 2014 order must be affirmed.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/18/2015

                                    -3-